DETAILED ACTION
This action is responsive to the Application filed on 11/21/2022. Claims 1-16 are pending in the case.  Claims 1 and 9 are independent claims. Claims 1 and 9 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022has been entered.


Response to Arguments
Applicant’s arguments in view of the amendments filed 11/21/2022 with respect to the 35 U.S.C. 103 rejection  have been fully considered and are not persuasive. 
Applicant points out that the objective loss in Zhang in convex. Examiner notes that while neural network objective functions are often convex as in Zhang, Botev suggests that modifications can be made to a gauss matrix to handle non-convex objective functions.
Applicant further argues in relation to Botev that because the objective function is “locally convex” with respect to a layer the Hessian matrix can not “handle non-convex… functions” as claimed. Examiner disagrees. Examiner notes that Botev explicitly states that while under defined preconditions (i.e fixing all layer except a particular layer matrix) the objective function can be ‘treated’ as locally convex. Botev goes on to note that this does not mean the overall objective function is convex. “Note that this does not imply that the objective is convex everywhere with respect to Wλ as the surface will contain ridges along which it is not differentiable, corresponding to boundary points where the transfer function changes regimes, see Figure 1(c)”.  
    PNG
    media_image1.png
    344
    1034
    media_image1.png
    Greyscale
Figure 1 plots the objective function, it can clearly be seen that the objective function is non-convex.
Further applicant notes that Botev uses an “approximate Gauss-Newton method”. Examiner notes while this is true, the method in Botev is further described as a Kronecker Factored Low Rank method. Which is quite different from the “Gauss Newton method” as it is applicable to “non-convex functions”. Zhang/Botev reads on the present claims as further pointed out below in the response to the 3 points applicant has highlighted in the remarks, 11/21/2022.
Applicant argues that the BDA-PCH matrix is different that the Gauss Newton matrix in Zhang because the teaching in Zhang are used for “handling different objective functions.” Examiner notes that the amended claim does not describe the functions or structures in the claims and only indicates how the structures in the claim are used. Therefore the BDA-PCH claimed is equivalent to the Gauss matrix described in Zhang. Applicant would need to point to particularly characteristics of the matrix to differentiate it over the applied art. How the matrix is used not a characteristic of the matrix. An example characteristic of  a Gauss-Newton matrix is  that it is derived by ignoring the second order derivative terms of the Hessian matrix. If the claims recited how the BDA-PCH is computed in a different way this may differentiate it over the applied art. Nevertheless, Botev describes a approximate Gauss-Newton matrix that can handle non-convex objective function.
Applicant points out that Botev at most teaches that “the BDA-PCH matrix handles the non-convex function” but does not teach “the BDA-PCH does not be handled by Gauss Newton methods”. Examiner notes that the BRI of Gauss Newton methods is derived from the specification. Paragraph 0014 of the spec states that “The BDA-PCH matrix can handle non-convex criterion function, which cannot be handled by Gauss-Newton methods”. Applicant concedes in their own remarks that Botev teaches at most “the BDA-PCH matrix handles the non-convex function”, definitionally Gauss-Newton methods cannot handle non-convex criterion functions. Therefore Botev does not teach merely “Gauss-Newton methods”. For these reasons, the “approximate Gauss Newton method” described by Botev is different from “Gauss Newton methods” described by the specification.
Applicant argues that “[the invention is] different from the approximate Gauss-Newton method that calculates the whole Hessian matrix”. This is inaccurate, because the approximate Gauss-Newton method described by Botev does not calculate the whole Hessian matrix. Botev explicitly states in section 2.2.1 “The full Hessian, even of a moderately sized neural network, is computationally intractable due to the large number of parameters. Nevertheless, as we will show, blocks of the sample Hessian can be computed efficiently. Each block corresponds to the second derivative with respect to the parameters Wλ of a single layer λ.” Clearly the “whole Hessian” is not computed only blocks of the “sample Hessian”. Examiner notes that it appears the specification describes taking similar steps in ¶0032 block matrices are constructed and located at a diagonal of the Hessian matrix. 
Further Applicant notes that the claimed method only calculates the “BDA-PCH matrix vector products”. Examiner notes that Botev also described the approximation as a calculation of vector products stating “we first show that the GN matrix can be expressed as the expectation of a Khatri-Rao product, i.e. blocks of Kronecker products, corresponding to the weights of each layer. We will subsequently approximate the expectation of the Kronecker products as the product of the expectations of the factors” (pg 4 paragraph 1). 
Nevertheless examiner notes that such properties (i.e calculating the matrix vector products) are not claimed. Claiming “computing…update…according to expectation approximation conjugated gradient” covers a broader range of updating methods that those described in the specification.
Additional limitation which suggest how the update method of the Hessian matrix are structurally or functionally different than the cited art are required to overcome the art. Examiner invites applicant to schedule an interview in order to discuss how the inventive concept might differ from the cited art, in an effort to advance prosecution.


Claim Objections
Claims 1-16 are objected to because of the following informalities:  
	The limitation “which does not be handled by Gauss-Newton methods” is grammatically incorrect. Examiner recommends replacing this limitation with “and the BDA-PCH matrix is not handled by Gauss-Newton methods”. This replacement adds clarity without changing the meaning.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite the limitation “wherein the BDA-PCH matrix handles non-convex criterion functions, which does not be handled by Gauss-Newton methods” is recognized as functional language. However, the boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. (see MPEP 2173.05(g))


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al. US Document ID US 20180373987 A1, hereinafter Zhang, further in view of Botev et al. “Practical Gauss-Newton Optimisation for Deep Learning” hereinafter Botev.

Regarding independent claim 1 
	Zhang teaches, A computing device for reducing a computation complexity, comprising and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of: (¶0024 “FIG. 2A is a block diagram 200 of a neural network” ¶0019- ¶0020 “FIG. 1 is a simplified diagram of a computing device 100 according to some embodiments. As shown in FIG. 1, computing device 100 includes a processor 110 coupled to memory 120. Operation of computing device 100 is controlled by processor 110….Memory 120 may be used to store software executed by computing device” ¶0085 “Further, FIGS. 6A and 6B illustrate that block diagonal Hessian free optimizer 160 consistently provides better reconstruction error on both the training and test data sets than the Hessian free optimizer 150 over the entire course of training.” A block diagonal Hessian free optimizer reduces computation complexity..) computing a block-diagonal approximation of a positive-curvature Hessian (BDA-PCH) matrix of a fully-connected neural network FCNN; ( ¶0018 “To train a neural network using second order optimization methods, the embodiments below use a block-diagonal approximation of a Hessian matrix or curvature matrix…” ¶0037 “In some embodiments, Hessian free optimizer 150 may compute the curvature matrix “G” using a Gauss-Newton matrix as a substitute for the curvature matrix. The Gauss Newton matrix may be positive and semi-definite…Typically, neural network 130 training objectives satisfy the convex property.”  The G matrix of Hessian approximation is a positive semi-definite curvature matrix, corresponding to positive curvature Hessian. Figure 1, the neural net shown in the figure is a fully connected neural network)  
	However Zhang does not explicitly teach, computing at least one update direction of the BDA-PCH matrix according to an expectation approximation conjugated gradient (EA-CG) method and training the FCNN according to the a least one update direction. wherein the BDA-PCH matrix handles non-convex criterion functions, which does not be handled by Gauss-Newton methods.
	Botev, however, when addressing gradient updates based on a approximated hessian matrix teaches, computing at least one update direction of the BDA-PCH matrix according to an expectation approximation conjugated gradient (EA-CG) method (pg 3 Section 3 “A Newton update (H^-1)g could therefore lead to an increase in the error” an update is performed according to the equation where H is the hessian and g is the gradient, however the Hessian can be approximated with G as shown in the following, as pointed out in the response to arguments, computing a Newton update is equivalent to computing an update direction. (pg 3 Section 3 “A common PSD approximation to the Hessian is the Gauss Newton (GN) matrix… Assuming that HL is PSD, the GN method forms a PSD approximation… This can be written in matrix notation as:
    PNG
    media_image2.png
    42
    196
    media_image2.png
    Greyscale
… The expected GN matrix is the average of (12) over the datapoints: 
    PNG
    media_image3.png
    59
    262
    media_image3.png
    Greyscale
… Whilst (13) shows how to calculate the GN matrix exactly, in practice we cannot feasibly store the matrix in this raw form … we first show that the GN matrix can be expressed as the expectation of a Khatri-Rao product… The approach we take is the factorized approximation… 
    PNG
    media_image4.png
    56
    249
    media_image4.png
    Greyscale
…. Under this factorisation, the updates for each layer can be computed efficiently by solving a Kronecker product form linear system – see the supplementary material” as discussed the updates for each layer can be computed according to an expectation of the PSD approximation given in the equation cited above. Examiner interprets the Khatri-Rao product formulation as the claimed “expectation approximation conjugated gradient” because the product computes the expectation based on the approximated GN matrix, in which the GN matrix contains the conjugated Jacobian matrix J.) and training the FCNN according to the a least one update direction.(Experiments Section 5 “We performed experiments training deep autoencoders… We tested the performance of second-order against first order methods and compared the quality of the different GN approximations” as shown above for the authors method an update direction is computed in order to train a deep autoencoder) wherein the BDA-PCH matrix handles non-convex criterion functions, (Figure 1. And Section 2.2.3 “t if we fix all of the parameters of the network except for Wλ the objective function is locally convex with respect to Wλ wherever it is twice differentiable. Hence, there can be no local maxima or saddle points of the objective with respect to the parameters within a layer6. Note that this does not imply that the objective is convex everywhere with respect to Wλ as the surface will contain ridges along which it is not differentiable, corresponding to boundary points where the transfer function changes regimes, see Figure 1(c).” as shown in Figure 1 the objective function of a two layer neural network is non-convex. This is due to the transfer function being not differentiable. Nevertheless the BDA-PCH matrix of Botev is able to handle such objective functions because they are “locally convex” under the above described conditions. ) which does not be handled by Gauss-Newton methods. (pg 4 “Before embarking on this sequence of approximations, we first show that the GN matrix can be expressed as the expectation of a Khatri-Rao product” pg 5 Section 3.4 “We call this method Kronecker Factored Low Rank (KFLR).” While the KFLR method is derived from the Gauss Newton matrix, it is not a Gauss Newton method at least because it is able to handle non-convex criterion function. The specification (¶0014) notes that Gauss Newton methods can not be used for such objective functions.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network gradient update of Zhang with the expectation based gradient update used in Botev.
  One would have been motivated to make such a combination to because both Zhang and Botev discuss 2nd order Hessian approximations to minimize parameters of a neural network. Botev notes that the conjugate gradient used in Zhang “Despite making good progress on a per iteration basis, having to run a conjugate gradient descent optimisation at every iteration proved too slow to compete with well-tuned first-order methods.” Because of this Botev presents a Gauss-Newton approximation which “is competitive against state-of-the-art first-order optimisation methods, with sometimes significant improvement in optimisation performance.” (abstract Botev)

Regarding claim 2
	Zhang/Botev teaches claim 1
	Botev teaches, wherein the BDA-PCH matrix is computed by performing at least one expectation on a plurality of layer-wise equations. (Section 3 pg 3 “A common PSD approximation to the Hessian is the GaussNewton (GN) matrix” pg 4 Section 3.1 “Using the definition of G¯ in (13) and the chain rule, we can write the block of the matrix corresponding to the parameters in layers λ and β as… 
    PNG
    media_image5.png
    59
    306
    media_image5.png
    Greyscale
” the PSD approximation of the matrix corresponding to the BDA-PCH matrix is computed based on the expectation E of a plurality of layers, including the λ and the β layer. The Jacobian J includes a plurality of partial derivatives of the layer wise equations.)

Regarding claim 3
	Zhang/Botev teaches claim 2
	Botev teaches,  wherein the plurality of layer-wise equations comprise a gradient of a plurality of loss functions at a plurality of layers (pg 2 Section 2.1-2.2 “For a training
dataset with empirical distribution p(x, y), the total error function is then defined as the expected loss E¯(θ)… A central quantity of interest in this work is the parameter
Hessian, H… 
    PNG
    media_image6.png
    63
    201
    media_image6.png
    Greyscale
” the Hessian is the 2nd order partial derivative of the loss function E with respect to parameters, theta.  Section 3 pg 3 “A common PSD approximation to the Hessian is the GaussNewton (GN) matrix” pg 4 Section 3.1 “Using the definition of G¯ in (13) and the chain rule, we can write the block of the matrix corresponding to the parameters in layers λ and β as… 
    PNG
    media_image5.png
    59
    306
    media_image5.png
    Greyscale
” the PSD approximation of the matrix corresponding to the BDA-PCH matrix is computed based on the expectation E of a plurality of layers, including the λ and the β layer. The Jacobian J includes a plurality of partial derivatives of the layer wise equations.) with respect to at least one bias. (pg 2 Section 2.2.1 “Each block corresponds to the second derivative with respect to the parameters Wλ of a single layer λ… The gradient of the error function with respect to the weights of layer λ can be computed” footnote 1 “The usual bias bλ in the equation for hλ is absorbed into Wλ by appending a unit term to every aλ−1.” The parameters W include weights of the layer, as well as the “usual bias” which is part of the parameter matrix.)

Regarding claim 4
	Zhang/Botev teaches claim 2
	Botev teaches,  wherein the plurality of layer-wise equations comprise a gradient of a plurality of loss functions at a plurality of layers (pg 2 Section 2.1-2.2 “For a training
dataset with empirical distribution p(x, y), the total error function is then defined as the expected loss E¯(θ)… A central quantity of interest in this work is the parameter
Hessian, H… 
    PNG
    media_image6.png
    63
    201
    media_image6.png
    Greyscale
” the Hessian is the 2nd order partial derivative of the loss function E with respect to parameters, theta.  Section 3 pg 3 “A common PSD approximation to the Hessian is the GaussNewton (GN) matrix” pg 4 Section 3.1 “Using the definition of G¯ in (13) and the chain rule, we can write the block of the matrix corresponding to the parameters in layers λ and β as… 
    PNG
    media_image5.png
    59
    306
    media_image5.png
    Greyscale
” the PSD approximation of the matrix corresponding to the BDA-PCH matrix is computed based on the expectation E of a plurality of layers, including the λ and the β layer. The Jacobian J includes a plurality of partial derivatives of the layer wise equations.) with respect to at least one weight. (pg 2 Section 2.2.1 “Each block corresponds to the second derivative with respect to the parameters Wλ of a single layer λ… The gradient of the error function with respect to the weights of layer λ can be computed” footnote 1 “The usual bias bλ in the equation for hλ is absorbed into Wλ by appending a unit term to every aλ−1.” The parameters W include weights of the layer, as well as the “usual bias” which is part of the parameter matrix.)

Regarding claim 5
	Zhang/Botev teaches claim 1
Botev teaches, wherein the BDA-PCH matrix comprises at least one expectation of a Hessian of a loss function with respect to at least one bias. (pg 2 Section 2.1-2.2 “For a training
dataset with empirical distribution p(x, y), the total error function is then defined as the expected loss E¯(θ)… A central quantity of interest in this work is the parameter
Hessian, H… 
    PNG
    media_image6.png
    63
    201
    media_image6.png
    Greyscale
” the Hessian is the 2nd order partial derivative of the loss function E with respect to parameters, theta.  pg 2 Section 2.2.1 “Each block corresponds to the second derivative with respect to the parameters Wλ of a single layer λ… The gradient of the error function with respect to the weights of layer λ can be computed” footnote 1 “The usual bias bλ in the equation for hλ is absorbed into Wλ by appending a unit term to every aλ−1.” The parameters W include weights of the layer, as well as the “usual bias” which is part of the parameter matrix. Section 3 pg 3 “A common PSD approximation to the Hessian is the GaussNewton (GN) matrix” pg 4 Section 3.1 “Using the definition of G¯ in (13) and the chain rule, we can write the block of the matrix corresponding to the parameters in layers λ and β as… 
    PNG
    media_image5.png
    59
    306
    media_image5.png
    Greyscale
” the PSD approximation of the matrix corresponding to the BDA-PCH matrix is computed based on the expectation E of a plurality of layers. As explained in the rejection of claim 1 and claim 3, the Hessian is composed of the second derivative of the loss function with respect to parameters including the bias. G is an expectation approximation of the Hessian.)

Regarding claim 6
	Zhang/Botev teaches claim 1
Botev teaches, the instruction of computing the at least one update direction according to the EA-CG method comprises: computing a linear equation of a weighted average of the BDA-PCH matrix and an identity matrix; and computing the at least one update direction by solving the linear equation according to the EA-CG method.(pg 11 “The Gauss-Newton method calculates its step direction by multiplying the gradient with the inverse of the curvature matrix, in this case 
    PNG
    media_image7.png
    17
    13
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    28
    109
    media_image8.png
    Greyscale
… For all of the approximate methods under consideration – KFLR, KFRA and KFAC – the diagonal blocks Gλ have a Kronecker factored form 
    PNG
    media_image9.png
    34
    91
    media_image9.png
    Greyscale
, where 
    PNG
    media_image10.png
    36
    134
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    37
    36
    media_image11.png
    Greyscale
 denotes the approximation to 
    PNG
    media_image12.png
    30
    59
    media_image12.png
    Greyscale
 obtained from the method of choice. 
    PNG
    media_image13.png
    31
    196
    media_image13.png
    Greyscale
” The update direction  
    PNG
    media_image14.png
    23
    22
    media_image14.png
    Greyscale
is based on the matrix C, C as shown in equation 35 is based on the Expectation of the Kronecker factored form of the BDA-PCH matric and the identity matrix. It is apparent that this equation is a linear equation. Examiner notes that the expectation of a random variable by definition corresponds to the weighted average.)

Regarding claim 7
	Zhang/Botev teaches claim 6
Botev teaches, wherein the linear equation comprises the weighted average of the BDA-PCH matrix with respect to at least one bias and the identity matrix. (pg 11 “The Gauss-Newton method calculates its step direction by multiplying the gradient with the inverse of the curvature matrix, in this case 
    PNG
    media_image7.png
    17
    13
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    28
    109
    media_image8.png
    Greyscale
… For all of the approximate methods under consideration – KFLR, KFRA and KFAC – the diagonal blocks Gλ have a Kronecker factored form 
    PNG
    media_image9.png
    34
    91
    media_image9.png
    Greyscale
, where 
    PNG
    media_image10.png
    36
    134
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    37
    36
    media_image11.png
    Greyscale
 denotes the approximation to 
    PNG
    media_image12.png
    30
    59
    media_image12.png
    Greyscale
 obtained from the method of choice
    PNG
    media_image13.png
    31
    196
    media_image13.png
    Greyscale
” Examiner notes that the expectation of a random variable by definition corresponds to the weighted average. Further as noted in claim 3, the BDA-PCH contains the bias parameters. Pg 2 Section 2.2.1 “Nevertheless, as we will show, blocks of the sample Hessian can be computed efficiently. Each block corresponds to the second derivative with respect to the parameters Wλ” footnote 1 pg 2” The usual bias bλ in the equation for hλ is absorbed into W” )
Regarding claim 8
	Zhang/Botev teaches claim 6
Botev teaches, wherein the linear equation comprises the weighted average of the BDA-PCH matrix with respect to at least one weight and the identity matrix. (pg 11 “The Gauss-Newton method calculates its step direction by multiplying the gradient with the inverse of the curvature matrix, in this case 
    PNG
    media_image7.png
    17
    13
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    28
    109
    media_image8.png
    Greyscale
… For all of the approximate methods under consideration – KFLR, KFRA and KFAC – the diagonal blocks Gλ have a Kronecker factored form 
    PNG
    media_image9.png
    34
    91
    media_image9.png
    Greyscale
, where 
    PNG
    media_image10.png
    36
    134
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    37
    36
    media_image11.png
    Greyscale
 denotes the approximation to 
    PNG
    media_image12.png
    30
    59
    media_image12.png
    Greyscale
 obtained from the method of choice
    PNG
    media_image13.png
    31
    196
    media_image13.png
    Greyscale
” Examiner notes that the expectation of a random variable by definition corresponds to the weighted average. Further as noted in claim 3, the BDA-PCH contains the weight parameters. Pg 2 Section 2.2.1 “Nevertheless, as we will show, blocks of the sample Hessian can be computed efficiently. Each block corresponds to the second derivative with respect to the parameters Wλ” footnote 1 pg 2” The usual bias bλ in the equation for hλ is absorbed into W” )
Regarding  independent claim 9 , this claim recites a method for training a fully connected neural network at least one storage device including the steps recited in claim 1, thus this claim has been addressed in connection with the rejection of claim 1 above. 
Regarding claim 10-16
	Claim 10 is rejected for the reasons set forth in claim 2 in connection with claim 9
	Claim 11 is rejected for the reasons set forth in claim 3 in connection with claim 9
	Claim 12 is rejected for the reasons set forth in claim 4 in connection with claim 9
	Claim 13 is rejected for the reasons set forth in claim 5 in connection with claim 9
	Claim 14 is rejected for the reasons set forth in claim 6 in connection with claim 9
Claim 15 is rejected for the reasons set forth in claim 7 in connection with claim 9
Claim 16 is rejected for the reasons set forth in claim 8 in connection with claim 9

Conclusion
Prior Art:
	Grosse et al. “A Kronecker-factored approximate Fisher matrix for convolution layers” discusses second order optimization using an approximation of the hessian matrix representing parameters of a convolutional network including weights and biases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.R.G./
Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122